           Case 3:21-cv-00281-MMD-WGC Document 21 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 R.S. COPPOLA TRUST – OCT. 19, 1995,                     Case No.: 3:21-cv-00281-MMD-WGC
   RALPH STEPHEN COPPOLA,
 8                                                                         ORDER
         Plaintiffs,
 9
   v.
10
   NATIONAL DEFAULT SERVICES, et al.,
11
         Defendants.
12

13
             Before the court is Plaintiffs’ “Certification of Compliance with Order Authorizing
14
     Registration as a Filer in this Case Utilizing the CM/ECF System” (ECF No. 20) regarding leave
15
     to file electronically.
16
             Plaintiffs request permission to file, receive, and serve documents electronically in this
17
     case. Plaintiffs provided certification that they are familiar with the CM/ECF tutorial and
18
     Electronic Filing Procedures, Best Practices, and with Part IC - Electronic Case Filing of the Local
19
     Rules of Practice of the United States District Court (ECF No. 20). The court finds that Plaintiffs
20
     have demonstrated a basic understanding and familiarity with the CM/ECF filing system.
21
     Accordingly,
22
     ///
23
         Case 3:21-cv-00281-MMD-WGC Document 21 Filed 07/30/21 Page 2 of 2




 1        IT IS HEREBY ORDERED that Plaintiffs shall contact the CM/ECF Help Desk at

 2 (702) 464-5555 to set up a CM/ECF account. This authorization to file electronically should not

 3 be construed as any authorization for Ralph Coppola individually to represent the interests of

 4 Ralph Coppola, Trustee, or the R.S. Coppola Trust (see, ECF No. 16).

 5        Dated: July 30, 2021.

 6                                               _________________________________
                                                 WILLIAM G. COBB
 7                                                UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                  2
